Citation Nr: 0919815	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
October 1945.  He died in March 2005.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 2008, the appellant testified at a Travel 
Board hearing before the undersigned.

In January 2009, the Board requested expert medical opinion 
from the Veterans Health Administration (VHA).  A VHA opinion 
was received in February 2009.  In March 2009, the appellant 
was provided a copy of the February 2009 VHA opinion and 
provided an additional period of time to present further 
evidence or argument in support of her claim.

In an Informal Brief Presentation dated April 2009, the 
appellant's representative argued that a November 1945 RO 
rating decision, which awarded a noncompensable rating for 
gunshot wound to the Veteran's terminal interphalangeal joint 
of the right 4th finger, was the product of clear and 
unmistakable error (CUE).  This argument was raised for 
purposes of entitlement to accrued benefits.  These issues, 
which have not been developed and adjudicated by the RO, are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

In April 2009, the appellant submitted additional evidence in 
support of her claim, and asserted her right to have the RO 
review this evidence in the first instance.  The case, 
therefore, is remanded to the RO for preliminary review and 
preparation of a supplemental statement of the case (SSOC) 
that considers the new evidence if the benefit sought is not 
granted on the record.  38 C.F.R. §§ 19.9, 20.1304(c).  See 
also Disabled American Veterans v. Sec' of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003). 

In Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), the Court 
held that for dependency and indemnity compensation (DIC) 
benefits, proper notice under 38 U.S.C.A. § 5103 must include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. 

At the time of his death, the Veteran was service-connected 
posttraumatic stress disorder (PTSD), rated as 70 percent 
disabling; bilateral hearing loss, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
injuries to the right 4th finger (dominant), scar above the 
left elbow, and right eye injury, rated as noncompensable for 
each.  The Veteran had a combined 80 percent rating.  The 
appellant has not been provided the type of notice required 
by Hupp, and corrective notice should be issued on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative notice that complies with 
the Court's decision in Hupp v. Nicholson, 
21 Vet. App. 342, 352 (2007), that 
includes (1) a statement that the Veteran 
was in receipt of 70 percent rating for 
PTSD, a 10 percent rating for bilateral 
hearing loss, a 10 percent rating for 
tinnitus, and noncompensable ratings for 
injuries to the right 4th finger 
(dominant), scar above the left elbow, and 
right eye injury; (2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.

2.  Readjudicate the appellant's claim 
considering all evidence of record since 
the last SSOC was furnished in December 
2007.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided an SSOC which discusses all 
evidence received since the last SSOC 
which was issued in December 2007.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

